CURTISS-WRIGHT ELECTRO-MECHANICAL DIVISION
SAVINGS PLAN

Instrument of Amendment

Recitals:

1. Curtiss-Wright Corporation (“Curtiss-Wright” or “the Company”) has
established the Curtiss-Wright Electro-Mechanical Division Savings Plan (“the
Plan”), a qualified retirement plan that meets the requirements of Section
401(a) of the Internal Revenue Code (“the Code”) and that includes a cash or
deferred arrangement within the meaning of Section 401(k) of the Code, which
Plan was effective as of January 1, 2004.   2. The Company has caused the Plan
to be submitted to the Internal Revenue Service, pursuant to Rev. Proc. 2003-6,
and has requested the Internal Revenue Service to determine that the Plan is a
qualified plan, within the meaning of Sec. 401 of the Code.   3. The Internal
Revenue Service, as a condition for the issuance of its determination that the
Plan is a qualified plan, has requested that certain amendments be made to the
Plan.   4. In accordance with Secs. XII.1 and XIV.2(b) of the Plan, the
Administrative Committee is authorized to make such amendments to the Plan as
may be necessary to maintain its status as a qualified plan.   5. The
Administrative Committee has reviewed the request made by the Internal Revenue
Service and determined that the Plan should be amended, in accordance with such
request, as specified in this Instrument of Amendment.

Amendment:

For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended in the following respects:

1. The first paragraph of the Introduction to the Plan is amended in its
entirety to read as follows;  

  This Curtiss-Wright Electro-Mechanical Division Savings Plan is effective as
of January 1, 2004 (“the Effective Date”). It has been established by and shall
be maintained by Curtiss-Wright Corporation, to provide retirement benefits for
eligible employees of Curtiss-Wright Electro-Mechanical Corporation (“CWEMC”), a
wholly owned subsidiary of Curtiss-Wright Flow Control Corporation. The
operations at which the employees initially eligible to participate in the Plan
are employed are referred to herein as the Electro-Mechanical Division (“EMD”)
operations.    

--------------------------------------------------------------------------------

    2. The fourth paragraph of the Introduction to the Plan is amended in its
entirety to read as follows:  

  The provisions of the Plan, as set forth herein, are intended to apply to
participants who were employed at EMD on or after the Acquisition Date and to
such other groups of employees as may be included in the Plan pursuant to Sec.
XIV.2(b).  

3. Section I.24 is amended by adding at the end thereof the following new
paragraph:  

  For purposes of subsection (a), the term “leased employee” means any person
(other than a common law employee of the Employer) who, pursuant to an agreement
between the Employer and any other person (“leasing organization”), has
performed services for the Employer or any related persons determined in
accordance with Section 414(n)(6) of the Code on a substantially full-time basis
for a period of at least one year and such services are performed under the
primary direction of or control by the Employer. In the case of any person who
is a Leased Employee before or after a period of service as an Employee, the
entire period during which he has performed services as a Leased Employee shall
be counted as service as an Employee for all purposes of the Plan, except that
he shall not, by reason of that status, become a Participant in the Plan.  

4. Section I.29 is amended by deleting phrase “the business unit denominated as
the Electro-Mechanical Division of Curtiss-Wright Flow Control Corporation” and
by inserting in lieu thereof the phrase “the operations denominated as the
Electro-Mechanical Division operations of Curtiss-Wright Flow Control
Corporation, a wholly owned subsidiary of the Company, which operations were
acquired by Curtiss-Wright Electro-Mechanical Corporation, a wholly owned
subsidiary of Curtiss-Wright Flow Control Corporation”.   5. Section I.37 is
amended by inserting, immediately after the phrase “right to”, the new phrase
“100% of”.   6. Section I.63 is amended by inserting, immediately after the
phrase “right to”, the new phrase “100% of”.   7. Section III.4.b is amended by
deleting the phrase “may assign to this Plan” and by inserting in lieu thereof
the new phrase “may designate for correction under this Plan”.    

--------------------------------------------------------------------------------

    8. Section III.4.c is amended in its entirety to read as follows:  

c. A Participant who has designated, or is deemed to have designated, an Excess
Elective Deferral amount for a taxable year for correction under this Plan, in
accordance with Subsection II.4.c, shall receive a corrective distribution. A
distribution shall be treated as a corrective only if:  

(1) the Participant has designated an Excess Elective Deferral for distribution
under this Plan, or is deemed to made such a designation, in accordance with
Subsection III. 4.b above;   (2) the distribution is made after the date on
which the Plan received the Excess Elective Deferral; and   (3) the Plan
Administrator designates the distribution as a corrective distribution of an
Excess Elective Deferral.  

9. Section III.6.a(3) is amended in its entirety to read as follows:  

(3) to make an Additional Contribution (subject to the requirements of Article
III.10) for all Non-Highly Compensated Employees eligible to make contributions
under Article III.1.a, in a level dollar amount, within the time period required
by any applicable law or regulation.  

10. Section III.8 is amended by deleting the phrase “April 15” and by inserting
in lieu thereof the new phrase “March 15”.   11. Section III.10 is amended by
deleting the phrase “elective contributions” and by inserting in lieu thereof
the new phrase “amounts allocable to a Participant’s Pre-Tax Contribution
Account”.   12. Section III.13.a(2) is amended in its entirety to read as
follows:  

(2) to make an Additional Contribution for all Non-Highly Compensated Employees
eligible to make contributions under Article III.1.a in a level dollar amount,
within the time period required by any applicable law or regulation.  

13. Section III.19 is amended by deleting the phrase “Article II” and inserting
in lieu thereof the new phrase “Article III”.   14. Section VI.4 is amended by
designating the text thereof as subsection (a), by deleting from subsection (a),
as so designated, the phrase “incurring 5 consecutive 1 year breaks in service
(as defined in Code Section 411(a)(6)(C))”, and by inserting in lieu thereof the
new phrase “he incurs a period of break in service of 5 years”.    

--------------------------------------------------------------------------------

    15. Section VI.4 is further amended by adding, immediately following
subsection (a), as so designated by Item 14 of this Amendment, the following new
subsection (b):  

b. For purposes of Subsection VI.4.a, the term “break in service” means an event
affecting forfeitures. A period of break in service shall be deemed to commence
as of the Participant’s severance date and to end on the first date thereafter
that he is again employed by the Employer or an Affiliated Entity, provided,
however, that if he is reemployed by the Employer or an Affiliated Entity within
one year after a severance date, no break in service shall be deemed to have
commenced; and provided, further, however, that if an employee is absent from
work immediately following his active employment, irrespective of whether the
employee’s employment is terminated, because of the employee’s pregnancy, the
birth of the employee’s child, the placement of a child with the employee in
connection with the adoption of that child by the employee, or for purposes of
caring for that child for a period beginning immediately following that birth or
placement, a break in service shall be deemed to have commenced only if the
Participant does not return to work within two years of his severance date. A
period of approved leave of absence or a period of uniformed service duty which
is included in the Participant’s Eligibility Service shall not be deemed a
period of break in service. For the purpose of determining whether a period of
break in service has commenced, a Participant’s severance date, shall be, with
respect to employment with the Employer and all Affiliated Entities, the earlier
of (i) the date he quits, retires, is discharged, or dies or (ii) the last day
of an authorized leave of absence, or if later, the first anniversary of the
date on which he is first absent from service, with or without pay, for any
reason such as vacation, sickness, disability, layoff, or leave of absence.  

16. Section VII.6 is amended by deleting from the fourth paragraph the
parenthetical phrase “(or, if the Beneficiary is the Participant’s surviving
spouse, commencing not later than the end of the calendar year following the
calendar year in which the Participant would have attained age 70½)” and
inserting in lieu thereof the new parenthetical phrase “(or, if the Beneficiary
is the Participant’s surviving spouse, commencing not later than the end of the
calendar year in which the Participant would have attained age 70½)”.   17.
Section D of Appendix B is amended by adding at the end thereof the following
new sentence:  

  Any Employer contribution allocated in accordance with this Appendix B.D shall
be allocated to a Participant’s Top-Heavy Contribution Account and shall be
subject to the provisions of Section VI.3.a.    

--------------------------------------------------------------------------------

    18. Appendix D is amended by inserting immediately after the text thereof
the following new sentence:  

  There are no special rules in effect as of the Effective Date of the Plan.

Effective Date of Amendments:

The amendments to the Plan set forth in this Instrument of Amendment shall
become effective upon the issuance of a determination by the Internal Revenue
Service that the Plan, as so amended, is a qualified plan within the meaning of
Sec. 401 of the Code, and the execution of this Instrument of Amendment by the
Plan Administrator within the time permitted by Sec. 401(b) of the Code and
regulations thereunder, and shall be effective as January 1, 2004.

--------------------------------------------------------------------------------